UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6511


CHARLES BRANDON PARKS,

                Petitioner – Appellant,

          v.

SWVRJA SUPERINTENDENT; ATTORNEY    GENERAL    OF   THE   STATE   OF
VIRGINIA; BOB MCDONNELL,

                Respondents – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:10-cv-00110-sgw-mfu)


Submitted:   September 28, 2010            Decided:   October 4, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Brandon Parks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles       Brandon    Parks      seeks    to    appeal       the    district

court’s order dismissing without prejudice his 28 U.S.C. § 2254

(2006) petition.             The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                                  See 28

U.S.C. § 2253(c)(1) (2006).               A certificate of appealability will

not    issue    absent       “a   substantial        showing      of    the     denial    of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that    reasonable         jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see       Miller-El    v.    Cockrell,         537    U.S.    322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.               We have independently reviewed the record

and    conclude       that    Parks    has     not   made    the       requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the    appeal.         We    deny     Parks’    motion      to    appoint       counsel     and

dispense       with     oral      argument      because      the        facts     and     legal

contentions        are        adequately        presented          in     the        materials



                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3